ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
J.F. Brennan Co., Inc.                       )      ASBCA No. 60737
                                             )
Under Contract No. W9128F-12-C-0058          )

APPEARANCE FOR THE APPELLANT:                       Brian E. McGovern, Esq.
                                                     McCarthy. Leonard & Kaemmerer. L.C.
                                                     Town & Country, MO

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Stanley E. Tracey, Esq.
                                                    Stacy K. Birkel. Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Omaha

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: December 19, 2018

                                                    h~{\'aJ__ _
                                                 - - ~ - ' - - - = - - - - - - - - ··---~·-
                                                  DAYID D'ALESSANDRIS
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60737, Appeal of J.F. Brennan Co ..
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals